DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 1 there is no antecedent basis for “the reverse side”. In claim 15, line 2 for “The midriff” and in claim 16, line 5, “the side seam”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Crum (US 6883179 A1).
In regard to claim 1,  Crum, discloses  a  composite garment 1 in figure 1, col. 3, line 34,  comprising: 

a dress 2  having a top edge 4  and a bodice portion (at 2,  the upper portion in figure 1(see col. 4, lines 

34-52) , said bodice portion  having a fastenable opening 10 ;

a bodice support 8 in figure 1, col. 4, lines 53-col. 5, line 11 )  having a top edge 20  and a bottom edge   

21, said bodice support sized to fit inside said bodice portion of said dress 2 ; and a slip 12 having a top 

edge 20 (figure 1, col. 6, lines 27-29 and col. 4, lines 53-56)  wherein said top edge  4 of said dress 2  is 

attached to said top edge 20 of said bodice support 8, said top edge  4  of said dress and said top edge  



 wherein said bodice support 8  further comprises a fastenable opening  11  coexistent with the 

fastenable opening  10 of said bodice portion at 2 –upper portion  of said dress 2 ; wherein said bodice 

support  8 further comprises at least eight stays  14  in col. 5, lines 60-63, col. 5, lines 55-57; and wherein 

said top edge 20  of said slip  12 is attached to said bottom edge  21 of said bodice support 8 (col. 6, lines 

21-27, col. 5, lines 55-57, figures 3-4).



In regard to claim 2, Crum discloses the composite garment  1 of claim 1, wherein said fastenable opening  10 of said bodice portion ( upper part of 2)  of said 

Dress 2   (col. 4,lines 49-52 and col. 5, lines 60-64)  comprises a zipper, and wherein said fastenable 

opening  10 of said bodice support 8  is made of hooks 

and eyes (not numbered)  as in col. 4, lines 49-52 and col. 5, lines 60-64.

IN regard to claim 3,   Crum discloses the composite garment 1  of claim 1, wherein said at least eight 

stays 14  are spaced between zero centimeters to seven and one-half centimeters apart.

In regard to claim 4,  Crum discloses the composite garment of claim 3, wherein said at least eight stays 

are spaced between zero centimeters to three and one-half centimeters apart as in col. 5, lines 39-44.

In regard to claim 5, Crum discloses the composite garment 1  of claim 1, wherein said bodice support 8 

further comprises: two side seams; and two side panels, one each extending from one of said two side 

seams; wherein said side panels each comprise an opposing portion of said fastenable opening  11 of 

said bodice support 8 (see col. 5, lines 50 to col. 7, line 31).


In regard to claim 7 Crum discloses the composite garment  of claim 1, wherein said bodice support  8 is 

approximately one- half inch smaller than said bodice portion of said dress 2 as in col. 6, lines 33-34).

In regard to claim 8 Crum discloses the composite garment of claim 1, wherein said dress is backless as 

in col. 5, lines 49-52.

In regard to claim 9 Crum discloses the composite garment of claim 1, wherein said dress 2  has seam 

allowances located on each side and a center back of said bodice portion of said dress as in col. 6, lines 

37-49  and as claimed in claim 10 the composite garment of claim 9, wherein said seam allowances are 

between three and five inches as in col. 6, lines 37-49.


In regard to claim 11 Crum discloses the composite garment 1 of claim 1, wherein said bodice support 8 

has seam allowances located on each side and a center back of said bodice support 8 as in col. 6, lines 

39-49.

In regard to claim 12 Crum discloses the composite garment of claim 9, wherein said seam allowances 

are between three and four inches as in col. 6, lines 39-49.

In regard to claim 13 Crum discloses the composite garment of claim 9, wherein at least one stay 14  is 

placed in the reverse side of each of same seam allowances in said sides of said bodice support as in col. 

6, lines 47-49 .

In regard to claim 14, Crum discloses the  composite garment of claim 1, wherein said bodice support 8 

further comprises two bust cups 24 as in col. 5, lines 66-67 and figures 3 and 4.

In regard to claim 15 Crum discloses the composite garment  1 of claim 14, wherein each of said two 

bust cups 24  comprises at least one vertical stay  14 which traverses each bust cup and runs 

continuously into the midriff and abdomen areas of said bodice support as in col.3, lines 3-26 and 

figures 3 and 4.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crum in view of Yin et al (US 2005/0102730  A1).


In regard to claim 6, Crum discloses the composite garment substantially as claimed.  However, Crum does not disclose the one or more side seam panel extenders extending from one or more of said two side seams. 

Yin et al discloses a garment 10 in para. (00299) with a left panel 34 and right panel 36 on the back of the garment at 22 with the fastening portion 32 is shown open in figure 3, and a left panel 34 with left panel edge 42 and the right panel 36 with right panel edge 44.  Yin et la discloses an adjustable fitting portion or extender panel 46  in  figure 5 that  shows the use of zipper element rows to adjust the size of the composite garment. 
Accordingly, it would have been obvious to one having ordairny skill in the art at the time of the invention to add the extenders of Yin et al  onto the garment of Crum to further extend the circumference of the garment to size and fit the garment on the wearer as desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GLORIA M HALE/Primary Examiner, Art Unit 3732